Citation Nr: 1009349	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Board notes the Veteran also perfected an appeal claiming 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The claim was granted in an October 2009 
rating decision.  The appeal, being granted in full, is no 
longer before the Board here.  

Thereafter, in a January 2010 statement, the Veteran's 
representative raised a claim seeking a total disability 
rating based on individual unemployability (TDIU) in light of 
the Veteran's PTSD and left ankle service-connected 
disabilities.  The issue of TDIU has never been addressed by 
the RO and, therefore, is REFERRED to the RO for proper 
adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009) (noting that a claim to TDIU benefits is not a free-
standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  

The case was brought before the Board in June 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

The Veteran's left ankle disability is manifested by 
osteoarthritis, confirmed by x-ray, some limitation of 
motion, pain, and mild instability. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a left ankle fracture have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5284, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2005, March 2006, January 2007 and July 
2009.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 and January 
2007 letters also explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, 
slip op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  The letters in 
this case, therefore, satisfy the 2009 Vazquez-Flores 
decision issued by the Federal Circuit.  Although not veteran 
specific, the letters explained how the Veteran could 
substantiate his increased rating claim in general, to 
include specific information of what types of evidence may be 
used to substantiate the claim and an explanation of how 
disability ratings and effective dates are determined. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2009 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for 
reasons to be discussed more thoroughly below, the Board 
finds the Veteran's left ankle disability was manifested by 
consistent symptomatology throughout the appellate time frame 
and, therefore, "staged" ratings are not appropriate here.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.  

The Veteran's left ankle disability was originally non-
compensably service connected under the diagnostic code 5284, 
for other foot injuries.  DC 5258 provides for a 10 percent 
rating for moderate foot injuries, a 20 percent rating for 
moderately severe foot injuries and a 30 percent rating for 
severe foot injuries.  38 C.F.R. § 4.71a, DC 5284.  

In a September 2005 rating decision, however, the Veteran was 
awarded an increased rating to 10 percent for his left ankle 
disability under DC 5271, for limited motion of the ankle.  
Under DC 5271 a 10 percent rating is awarded for moderate 
limitation of motion of the ankle and a 20 percent rating is 
awarded for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271. 

Normal range of motion of the ankle includes 0 to 45 degrees 
plantar flexion and 0 to 20 degrees dorsi flexion.  See 38 
C.F.R. § 4.71a, Plate II.  Under DC 5271, a 10 percent rating 
disability is assigned for "moderate" limitation of ankle 
motion whereas a 20 percent disability rating is assigned for 
"marked" limitation of ankle motion.  38 C.F.R. § 4.71a, DC 
5271.  The Board observes that the words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The Veteran contends that his left ankle hurts all the time 
and, therefore, he should be awarded a higher rating.  

The Veteran was afforded a VA examination in June 2005 where 
the Veteran complained of intermittent left ankle pain, 
stiffness, swelling, fatigue and a lack of endurance.  At 
that time, the Veteran did not use any corrective or 
assistive devices for ambulation and indicated his disability 
merely "slows him down" but he is able to complete daily 
activities.  On physical examination, the examiner noted the 
Veteran's ankle was warm and dorsi flexion was limited to 10 
degrees and plantar flexion was limited to 25 degrees.  
Limited motion was secondary to pain alone and the examiner 
found no objective evidence of muscle atrophy, or impairment 
of the tibia or fibula.  X-rays taken at that time revealed 
an old traumatic change to the ankle and a very small plantar 
calcaneal spur, but no evidence of fracture or arthritis.

The 2005 examiner did not make it clear within the report 
whether the reported findings were based on subjective 
complaints or objective findings and, therefore, the Board 
remanded the claim in June 2009 for a new VA examination.

VA outpatient treatment records are mainly silent as to any 
ongoing complaints or treatment for the left ankle.  In 
December 2005, the Veteran sought treatment for increased 
pain of his left ankle and was prescribed a shoe insert to 
help with stability and pain.  At that time, the Veteran was 
diagnosed with "ankle pain related to early degenerative 
joint disease post-traumatic."

Most recently, the Veteran was afforded a VA examination in 
August 2009.  The examiner noted the Veteran's in-service 
1970 left ankle injury related to a parachute jump, but also 
noted a post-service May 1996 injury where the Veteran re-
injured his ankle falling off a roof.  At the time of the 
1970 injury, the Veteran had fractured the lateral malleolar 
avulsion of the tip of the lateral ankle and severely 
sprained his ankle.  In 1996, in contrast, the Veteran's x-
rays revealed no fracture.  

At the time of the August 2009 examination, the Veteran 
complained of intermittent pain, especially on weight 
bearing, stiffness and occasional giving-way. On examination, 
the examiner objectively noted normal posture and gait with 
no evidence of ankylosis, inflammatory arthritis, edema, 
effusion, redness, heat, abnormal movement, guarding 
movement, deformity, malalignment or weakness.  Objectively, 
the examiner did find evidence of mild instability laterally, 
noting the Veteran's use of a shoe insert, tenderness of the 
medial and lateral surfaces, and unusual shoe wear pattern 
indicative of abnormal weight bearing.  Range of motion 
testing revealed normal plantar flexion to 45 degrees and 
limited dorsi flexion to 12 degrees, with no further loss on 
repetition.  X-rays at that time revealed an old traumatic 
deformity and osteoarthritis.  The examiner diagnosed the 
Veteran with an overall "mild" ankle condition, to include 
degenerative osteoarthritis, with a mild to moderate effect 
on daily and occupational activities.  

In short, the medical evidence indicates the Veteran's left 
ankle disability is mainly manifested by pain and limited 
dorsi flexion, with x-ray evidence of degenerative 
osteoarthritis.  The VA outpatient treatment records indicate 
the Veteran does not seek any regular treatment for his 
ankle, but rather uses a shoe insert and pain medications to 
manage his pain and instability.  

The most recent medical examination from August 2009 overall 
characterized the Veteran's disability as a "mild" ankle 
condition.  The range of motion testing within the medical 
record simply does not support "marked" limited motion of 
the ankle nor is there evidence of a "moderately severe" 
foot injury.  Accordingly, an increased rating under DC 5271 
or DC 5284 is not warranted.  

Functional loss was considered as required under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, complaints of painful motion are consistent 
throughout the appellate time frame.  The Veteran, as of 
December 2005, also was noted to walk with a shoe insert to 
help with the pain associated with arthritis of the ankle and 
other instability issues.  The Veteran's shoe wear pattern 
also indicated abnormal weight bearing.  As far as functional 
loss, the Veteran is currently employed full time as an IT 
worker and merely indicates his left ankle disability 
"slows" him down, but he is still able to perform everyday 
daily functions.  Both VA examiners noted the Veteran's main 
complaint was pain, and the 2009 examiner found evidence of 
left ankle instability.  The Veteran does not have any muscle 
atrophy, effusion or edema.  In short, the Veteran's 
restricted activities are mainly due to painful and limited 
motion, which is already part of the consideration of his 
current 10 percent rating.  Indeed, the 2009 examiner 
specifically described the Veteran's overall ankle condition 
as "mild," and yet the Veteran has a disability rating for 
"moderate" limited ankle motion.  Clearly, the Veteran's 
functional loss has already been taken into consideration of 
his current rating and does not warrant a greater rating than 
already awarded. 

No other applicable diagnostic code would warrant an 
increased rating in this case.  Other diagnostic codes 
related to the ankle providing for a rating greater than 10 
percent include DC 5270 (for ankylosis of the ankle), DC 5272 
(for ankylosis of the substragalar or tarsal joint), DC 5273 
(for malunion of the os calcis or astragalus) and DC 5274 
(for astragalectomy).  Here, DC 5270 and DC 5272 are not 
applicable because the Veteran's ankle has limited motion, 
but it is not "frozen," and therefore is clearly not 
ankylosed.  DC 5273 and DC 5274 are not applicable because 
the medical evidence does not indicate any malunion of joints 
or an astragalectomy.

The Veteran does have a diagnosis of degenerative 
osteoarthritis.  DC 5003, for degenerative arthritis, when 
established by x-ray findings, is also rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It is only when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes that a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In this case, however, the Veteran's ankle is already 
compensated for compensable limited motion and, therefore, DC 
5003 is not applicable. 

The Board notes separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  In this case, however, a separate rating under 
DC 5003 would be impermissible pyramiding because the 
Veteran's current rating is already premised on limited 
motion with arthritis.  Id.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, there simply is no diagnostic code that could be 
applied that would provide for a rating greater than 10 
percent for the Veteran's left ankle. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left ankle disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's left ankle disability with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Veteran currently works as an IT 
worker at the VA and concedes his left ankle slows him down a 
bit, but does not prevent him from completing daily 
activities. 

The Veteran was most recently afforded a VA examination in 
August 2009 where the examiner noted the Veteran's current 
employment.  With regard to occupational impairment, the 
examiner opined that the Veteran's left ankle has a mild to 
moderate effect on daily and occupational activities.

Again, although the Veteran contends his left ankle hurts all 
the time, especially after prolonged weight-bearing, he 
concedes he still can perform most daily activities.  As 
described above, however, the Veteran's pain and above 
described amount of functional limitation is already 
contemplated in the rating currently assigned.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an increased rating greater than 10 percent 
for residuals of a fracture of the left ankle is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


